Name: Commission Regulation (EC) NoÃ 1245/2006 of 17 August 2006 amending Regulation (EC) NoÃ 1143/2006 fixing the export refunds on syrup and certain other sugar products exported without further processing
 Type: Regulation
 Subject Matter: foodstuff;  trade policy
 Date Published: nan

 18.8.2006 EN Official Journal of the European Union L 226/12 COMMISSION REGULATION (EC) No 1245/2006 of 17 August 2006 amending Regulation (EC) No 1143/2006 fixing the export refunds on syrup and certain other sugar products exported without further processing THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the market in the sugar sector (1), and in particular the fourth subparagraph of Article 33(2) thereof, Whereas: (1) Export refunds on the products listed in Article 1(1)(c), (d) and (g) of Regulation (EC) No 318/2006 were fixed from 11 August 2006 by Commission Regulation (EC) No 1143/2006 (2). (2) In the light of additional information available to the Commission, related in particular to the change in the relation between prices in the internal and world market, it is necessary to adjust export refunds currently applying. (3) Regulation (EC) No 1143/2006 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1143/2006 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 18 August 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 58, 28.2.2006, p. 1. (2) OJ L 207, 28.7.2006, p. 5. Regulation as amended by Regulation (EC) No 1218/2006 (OJ L 220, 11.8.2006, p. 11). ANNEX Export refunds on syrups and certain other sugar products exported without further processing applicable from 18 August 2006 (1) Product code Destination Unit of measurement Amount of refund 1702 40 10 9100 S00 EUR/100 kg dry matter 30,96 1702 60 10 9000 S00 EUR/100 kg dry matter 30,96 1702 60 95 9000 S00 EUR/1 % sucrose Ã  100 kg of net product 0,3096 1702 90 30 9000 S00 EUR/100 kg dry matter 30,96 1702 90 60 9000 S00 EUR/1 % sucrose Ã  100 kg of net product 0,3096 1702 90 71 9000 S00 EUR/1 % sucrose Ã  100 kg of net product 0,3096 1702 90 99 9900 S00 EUR/1 % sucrose Ã  100 kg of net product 0,3096 (2) 2106 90 30 9000 S00 EUR/100 kg dry matter 30,96 2106 90 59 9000 S00 EUR/1 % sucrose Ã  100 kg of net product 0,3096 NB: The destinations are defined as follows: S00 : all destinations except Albania, Croatia, Bosnia and Herzegovina, Bulgaria, Romania, Serbia, Montenegro, Kosovo and the former Yugoslav Republic of Macedonia. (1) The amounts set out in this Annex are not applicable with effect from 1 February 2005 pursuant to Council Decision 2005/45/EC of 22 December 2004 concerning the conclusion and application of the Agreement between the European Economic Community and the Swiss Confederation of 22 July 1972 as regards the provisions applicable to processed agricultural products (OJ L 23, 26.1.2005, p. 17). (2) The basic amount is not applicable to the product defined under point 2 of the Annex to Commission Regulation (EEC) No 3513/92 (OJ L 355, 5.12.1992, p. 12).